AO 2458 (Rev. 05/15/2018) Judgn1ent in a Crin1inal Petty Case (Modified)                                                                  Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                v.                                              (For Offenses Conunitted On or After Nove1nber 1, 1987)


                       SERGIO FUENTES(!)                                        Case Number: 3:18CR4296-MDD

                                                                                Hector Tama o
                                                                                Defendant's Attorney


REGISTRATION NO. 72145298
                                                                                                                      FILED
                                                                                                                       OCT 2 4 2018
THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Superseding Misdemeanor Information
D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                               Count Number(s)
18:3                               ACCESSORY AFTER THE FACT (Misdemeanor)                                          ls


 D The defendant has been found not guilty on count(s)
                                                                           ~~~~~~~~~~~~~~~~~~~




 0 Count(s) COMPLAINT/FELONY INFO.                                              dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                  TIME SERVED


IZI Assessment: $10 REMITTED
 IZI Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence; or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              October 23 2018
                                                                            Date of Imposition of Sentence


                                                                            Idt Jt»A \JJ, ~~ L
                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE
